Citation Nr: 1215025	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for vertigo, originally claimed as an ear condition, to include as secondary to tinnitus. 

4.  Entitlement to service connection for Meniere's disease manifested by hearing loss, tinnitus, and vertigo.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1942 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by which the RO denied, in pertinent part, entitlement to service connection for bilateral hearing loss, tinnitus, and for vertigo claimed as an ear condition.

The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Veteran, through his attorney, and VA's General Counsel filed a Joint Motion for Remand (JMR) regarding the first three issues enumerated above.  By Order dated that month, the Court granted the JMR, and the issues were remanded to the Board for action consistent with the JMR.

In the JMR, the parties argued that the issue on appeal should be reframed as entitlement to service connection for Meniere's disease pursuant to the Court's holding in Clemons v. Shinseki.  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Here, the parties maintain that the Veteran's claimed bilateral hearing loss, tinnitus, and vertigo are symptoms of Meniere's disease, and that a claim of entitlement to service connection for Meniere's disease should be inferred from documentation in the claims file.  As such, the Board has added the issue of entitlement to service connection for Meniere's disease manifested by hearing loss, tinnitus, and vertigo, as expressed above.

In January 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ), which was held at the RO.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

For reasons that will become evident, a remand to the RO is necessary for further notice under the Veterans Claims Assistance Act of 2000 (VCAA) and for a medical examination.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the JMR, the parties argued that the undersigned Veterans Law Judge did not comply with the mandates of Bryant v. Shinseki.  In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VA hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  Accordingly, the RO must send the Veteran a new VCAA notice that explains the information or evidence necessary to substantiate the claims and that suggests the submission of relevant evidence not yet of record.  The RO should advise the Veteran that, generally, medical evidence of a connection between an in-service disease or injury and a current disability would be required to support his claims for service connection, but that a showing continuing symptoms from active service forward may suffice to substantiate a claim.  The RO should also inform the Veteran that he should submit any medical evidence reflecting such a nexus or showing continuity of symptomatology from service to the present regarding the issues now on appeal.

Next, the RO should schedule a VA medical examination to determine whether the Veteran suffers from Meniere's disease manifested by hearing loss, tinnitus, and/or vertigo.  If so, the examiner should opine regarding the likely etiology.  In the event that hearing loss, tinnitus, and/or vertigo are found to constitute disabilities separate and apart from vertigo, an opinion regarding etiology should be provided as necessary.  The examination instructions are contained in the second paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a revised VCAA notice letter regarding all of the issues on appeal that explains what information or evidence is necessary to substantiate the claims and that suggests the submission of relevant evidence not yet of record.  The letter should explain that, generally, medical evidence of a connection between an in-service disease or injury and a current disability would be required to support his claims for service connection, but that a showing of continuing symptoms from active service forward may suffice to substantiate a claim.  The RO should also inform the Veteran that he should submit any medical evidence reflecting a nexus between the claimed disabilities and service or evidence showing continuity of symptomatology from service to the present regarding each of the issues on appeal.

2.  Schedule a VA medical examination to determine whether the Veteran suffers from Meniere's disease manifested by hearing loss, tinnitus, and/or vertigo.  If so, the examiner should opine regarding whether it is as least as likely as not (50 percent or greater likelihood) related to service.  In the event that hearing loss, tinnitus, and/or vertigo are disabilities separate and apart from Meniere's disease, the examiner should opine regarding whether any such disability is as least as likely as not (50 percent or greater likelihood) related to service.

The examiner should review all pertinent documents in the claims file in conjunction with the examination and indicate in the examination report whether the requested review took place.  A complete rationale for all opinions and conclusions should be provided.

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



